Citation Nr: 0733590	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-26 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to an effective date earlier 
than May 29, 1991, for the award of service connection for a 
neurogenic bladder with urinary retention.

2.  Entitlement to an effective date earlier than August 4, 
1989, for the award of service connection for a vaginal 
hysterectomy, left salpingo-oophorectomy and right 
oophorectomy.

3.  Entitlement to an effective date earlier than October 12, 
1978, for the award of service connection for an ectopic 
pregnancy with right salpingectomy.

4.  Entitlement to an effective date earlier than May 28, 
1993, for the award of service connection for post-operative 
ventral hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from March 1967 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The veteran perfected a timely 
appeal and requested a Travel Board hearing.  She withdrew 
her Travel Board hearing request in a written statement 
received at the RO in February 2005.  See 38 C.F.R. 
§ 20.704(e).  In July 2005, she requested a videoconference 
Board hearing.

In March 2007, the Board remanded all of the veteran's claims 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., to schedule the veteran for a 
videoconference Board hearing.  This hearing was held before 
the undersigned Acting Veterans Law Judge in May 2007.

The issues of entitlement to an effective date earlier than 
August 4, 1989, for the award of service connection for a 
vaginal hysterectomy, left salpingo-oophorectomy and right 
oophorectomy, an effective date earlier than October 12, 
1978, for the award of service connection for an ectopic 
pregnancy with right salpingectomy, and to an effective date 
earlier than May 28, 1993, for the award of service 
connection for post-operative ventral hernia repair are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO/AMC.  Although the Board regrets the 
additional delay that this remand may cause, a remand is 
required to comply with due process.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

In May 2002, the Board denied the veteran's claim of 
entitlement to an effective date earlier than May 29, 1991, 
for the award of service connection for a neurogenic bladder 
with urinary retention; this decision was not appealed.


CONCLUSIONS OF LAW

1.  The May 2002 Board decision is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2007).

2.  An effective date earlier than May 29, 1991, for the 
award of service connection for a neurogenic bladder with 
urinary retention is precluded as a matter of law.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the procedural history of the veteran's application 
to reopen a claim of entitlement to an effective date earlier 
than May 29, 1991, for the award of service connection for a 
neurogenic bladder with urinary retention is somewhat 
complicated, a detailed procedural history of this claim is 
outlined below.

In a June 1996 rating decision, the RO granted in pertinent 
part the veteran's claim for service connection for a 
neurogenic bladder with urinary retention, assigning a 
60 percent rating effective May 28, 1993.  The veteran 
disagreed with this decision, requesting an earlier effective 
date.  In August 1998, the Board denied the veteran's claim 
an effective date earlier than May 28, 1993, for the award of 
service connection for a neurogenic bladder with urinary 
retention.  The veteran appealed that decision to the Court.  
In August 1999, the Court vacated that part of the Board's 
August 1998 decision that denied the claim for an earlier 
effective date.  In June 2000, the Board granted an effective 
date of May 29, 1991, for the award of service connection for 
a neurogenic bladder with urinary retention.  The veteran 
again appealed to the Court.  In June 2001, the Court vacated 
the Board's June 2000 decision.  In May 2002, the Board 
denied the veteran's claim of entitlement to an effective 
date earlier than May 29, 1991, for the award of service 
connection for neurogenic bladder with urinary retention.  
This decision was not appealed to the Court and became final.  
See 38 U.S.C.A. § 7104.

A Board decision is subject to revision on the grounds of 
clear and unmistakable error (CUE) and will be reversed or 
revised if evidence establishes such error.  38 U.S.C.A. § 
7111(a).  Motions for review of Board decisions on the 
grounds of CUE are adjudicated pursuant to regulations 
codified at 38 C.F.R. §§ 20.1400-1411.  In this case, 
however, neither the veteran nor her service representative 
have asserted that the Board committed CUE in the May 2002 
decision which denied the veteran's claim of entitlement to 
an effective date earlier than May 29, 1991, for the award of 
service connection for neurogenic bladder with urinary 
retention.  Instead, they have applied to reopen the 
veteran's previously denied earlier effective date claim on 
the basis of new and material evidence.

The Court's decision in Rudd v. Nicholson, 20 Vet. App. 296 
(2006), addresses this matter squarely and requires dismissal 
of the veteran's application to reopen a claim of entitlement 
to an earlier effective date for the award of service 
connection for a neurogenic bladder with urinary retention.  
In Rudd, the veteran sought earlier effective dates for 
several service-connected disabilities after the time had 
expired for appealing the RO decisions that assigned the 
effective dates to his service-connected disabilities.  The 
Court held in Rudd that, although finality of RO decisions 
could be overcome by filing an application to reopen based on 
new and material evidence or by filing a CUE claim, because 
the effective date based on an application to reopen a 
previously denied claim on the basis of new and material 
evidence could not be earlier than the date that VA received 
the application to reopen, only a CUE claim could result in 
the assignment of an earlier effective date.  Rudd, 20 Vet. 
App. at 299; see Leonard v. Nicholson, 405 F.3d 1333, 1337 
(Fed. Cir. 2005).  The Court in Rudd eliminated the 
possibility that the well-established rule of finality in VA 
decisions could be overcome simply by filing an earlier 
effective date claim and dismissed the veteran's appeal.  
Finally, the Court concluded that it was error for the Board 
to adjudicate the veteran's attempted earlier effective date 
claims as they improperly attempted to overcome the rule of 
finality in VA decisions.  See Rudd, 20 Vet. App. at 299-300.  

In this appeal, as in Rudd, neither the veteran nor her 
service representative has requested that the application to 
reopen a previously denied claim of entitlement to an 
effective date earlier than May 29, 1991, for the award of 
service connection for a neurogenic bladder with urinary 
retention should be construed as a claim of CUE with respect 
to the Board's May 2002 decision.  Accordingly, because the 
veteran improperly attempted to vitiate the finality of the 
Board's May 2002 decision when she filed her application to 
reopen a claim of entitlement to an earlier effective date 
and because it would be error for the Board to adjudicate 
this claim, the veteran's application to reopen her 
previously denied claim of entitlement to an effective date 
earlier than May 29, 1991, for the award of service 
connection for a neurogenic bladder with urinary retention is 
dismissed.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, the VCAA has no effect on an appeal 
where, as in this case, the law, and not the underlying facts 
or development of the facts, is dispositive of the matter.  
See Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165.  

After consideration of all the evidence of record, the Board 
finds that it is legally precluded from granting an effective 
date earlier than May 29, 1991, for the award of service 
connection for a neurogenic bladder with urinary retention.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

The application to reopen a claim of entitlement to an 
effective date earlier than May 29, 1991, for the award of 
service connection for a neurogenic bladder with urinary 
retention is dismissed.

REMAND

As seen in her lay statements and videoconference Board 
hearing testimony, which the undersigned found persuasive, 
the veteran contends that she attempted to file claims for 
service connection for a vaginal hysterectomy, left salpingo-
oophorectomy and right oophorectomy, for an ectopic pregnancy 
with right salpingectomy, and for post-operative ventral 
hernia repair within the first year after her separation from 
active service and again in the 1970's and 1980's.  She 
testified persuasively in May 2007 that her claims were 
refused by RO personnel when she originally attempted to file 
them.  Thus, the veteran contends that she is entitled to 
earlier effective dates for these service-connected 
disabilities.  The effective dates for the claimed 
disabilities were assigned by the RO in a March 1993 rating 
decision.  Unfortunately, notations within the record show 
that the veteran's original claims file was lost "sometime 
between" July 1994 and April 1996.  There is no record of 
whether the veteran submitted a timely notice of disagreement 
as to the effective dates assigned in March 1993.  As noted 
above, absent a claim of CUE, a timely appeal would be the 
only avenue for the effective date claim.  Rudd.  

The RO last conducted a search for the missing original 
claims file in March 1996.  Given the veteran's credible 
testimony and the fact that the original claims file is 
unavailable through no fault of the claimant, the Board 
concludes that, on remand, the RO should conduct another 
search for the veteran's missing original claims file.  If a 
valid notice of disagreement is found pertaining to the March 
1993 rating decision, the effective date issues should be 
readjudicated.  

With respect to the veteran's claim an earlier effective date 
for the grant of service connection for ventral hernia 
repair, review of the claims folder reveals that the RO 
granted service connection and assigned a disability rating 
and effective date in a June 1996 rating decision.  The 
veteran filed a notice of disagreement as to the rating in 
July 1996 and the RO issued a statement of the case on that 
issue.  The veteran perfected her appeal as to the rating in 
April 1997 at which time she also expressed disagreement with 
the effective date.  However, the claims file does not 
reflect that a SOC has been promulgated as to that claim.  
Where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO did not subsequently 
issue a SOC addressing the issue, the Board should remand the 
issue to the RO for issuance of a SOC.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Accordingly, the matter is remanded.


Accordingly, the case is REMANDED for the following action:

1.  Conduct another search of the RO's 
files for the veteran's missing original 
claims file until the records are obtained 
or unless it is reasonably certain that 
such records do not exist or that further 
efforts to obtain those records would be 
futile.  Document any such effort(s) to 
locate the missing original claims file in 
the veteran's rebuilt claims file.

2.  With respect to the issue of 
entitlement to an earlier effective date 
for the award of service connection for 
post-operative ventral hernia repair, the 
RO should furnish the veteran and her 
representative a SOC.  The veteran and her 
representative must be advised of the time 
limit in which she may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  Then, 
only if the appeal is timely perfected, 
should the issue be returned to the Board 
for further appellate consideration, if 
otherwise in order.

3.  Thereafter, readjudicate the issues of 
entitlement to an effective date earlier 
than August 4, 1989, for the award of 
service connection for a vaginal 
hysterectomy, left salpingo-oophorectomy 
and right oophorectomy, entitlement to an 
effective date earlier than October 12, 
1978, for the award of service connection 
for an ectopic pregnancy with right 
salpingectomy, and entitlement to an 
effective date earlier than May 28, 1998, 
for the award of service connection for 
post-operative ventral hernia repair.  

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


